ORDER
The Disciplinary Review Board having filed a report with thé Court, recommending that DENNIS D. JOY of SPARTA, who was admitted to the bar of this State in 1974, and who was temporarily suspended from the practice of law by Order of the *158Court dated May 6,1997, and who remains suspended at this time, be disbarred for violating RPC 1.15 (knowing misappropriation of client funds), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And DENNIS D. JOY having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that DENNIS D. JOY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that DENNIS D. JOY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.